EXHIBIT 10.3     

 
The Dow Chemical Company
Elective Deferral Plan
(Post 2004)
Restated and Effective April 14, 2010




ARTICLE I
 
PURPOSE AND EFFECTIVE DATE
 


The purpose of The Dow Chemical Company Elective Deferral Plan ("Plan") is to
aid The Dow Chemical Company (the "Company") and its subsidiaries in retaining
and attracting executive employees by providing them with tax deferred savings
opportunities.  The Plan provides a select group of management and highly
compensated employees of The Dow Chemical Company and certain subsidiaries with
the opportunity to elect to defer receipt of specified portions of compensation,
and to have these deferred amounts treated as if invested in specified
Hypothetical Investment Benchmarks.  The benefits provided under the Plan shall
be provided in consideration for services to be performed after the effective
date of the Plan, but prior to the executive's Separation from Service.  Any
references to "plan document" with respect to this Plan is a reference to the
document herein.


The Plan is intended to (1) constitute an unfunded program maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated Employees consistent with the requirements of
sections 201(2), 301 (a)(3) and 401 (a)(1) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), and (2) comply with section 409A of
the Internal Revenue Code of 1986 ("Code") and official guidance issued
thereunder.  Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.


The Plan shall be effective for deferrals made hereunder on or after January 1,
2005.  Amendments were made to the Plan on January 10, 2005 and March 11, 2005
to comply with the provisions of Code section 409A, and a minor amendment was
made to the Plan on January 23, 2006. On September 1, 2006, the Plan was amended
to further comply with the provisions of Code section 409A and, effective
September 1, 2006 and January 1, 2007, to change the Hypothetical Investment
Benchmarks.  On November 1, 2006, the Plan was amended for Change of Control
language.  On December 31, 2008, the Plan was amended and restated to comply
with the requirements of Code section 409A and the final regulations thereunder,
effective January 1, 2009.  On January 1, 2010, minor amendments to the Plan
were made via a Plan restatement to change the Hypothetical Investment
Benchmarks, to clarify the valuation date used for the calculation of
installment payments, and to eliminate the small balance distribution.  On April
14, 2010, the Plan was amended and restated to make certain changes to the
administrative provisions of the Plan.


For rules that apply to the distribution of amounts that were earned and vested
prior to 2005 (and earnings thereon) and are exempt from the requirements of
Code section 409A, refer to the plan document in effect on October 3, 2004. For
rules that apply to the distribution of amounts that were earned and vested
prior to January 1, 2010 (and earnings thereon) refer to the plan document in
effect on January 1, 2009 unless such distributions have been further modified
by a participant election per section 7.02 below.
 


ARTICLE II
 
DEFINITIONS
 
 For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:


2.01.
Administrator

 
"Administrator" means the U.S. Pension Plan Leader, his delegee, and such other
person, group of persons or entity which may be designated by The Dow Chemical
Company in accordance with Section 3.02.  For purposes of Sections 3.01, 3.03
and 3.04, the Administrator shall also include the Appeals Administrator and the
Initial Claims Reviewer (if the Initial Claims Reviewer is not the U.S. Pension
Plan Leader).
 

 
41

--------------------------------------------------------------------------------

 
 
2.02.
Appeals Administrator

 
"Appeals Administrator" means the Global Director of Benefits or his delegee and
such other person, group of persons or entity which may be designated by the Dow
Chemical Company in accordance with Section 3.02.
 
2.03.
Base Salary

 
"Base Salary" means the annual base rate of pay from the Company at which a
Participant is employed (excluding Performance Awards, commissions, relocation
expenses, and other non-regular forms of compensation) before deductions under
(A) deferrals pursuant to Section 4.02 and (B) contributions made on his or her
behalf to any qualified plan maintained by any Company or to any cafeteria plan
under Code section 125 maintained by any Company. "Base Salary" for a Cadre
Employee means the annual base rate of pay (excluding Performance Awards,
commissions, relocation expenses, and other non-regular forms of compensation)
before the deductions listed above payable to a Cadre Employee while the Cadre
Employee is on U.S. assignment.
 
2.04.
Base Salary Deferral

 
"Base Salary Deferral" means the amount of a Participant's Base Salary which the
Participant elects to have withheld on a pre-tax basis from his or her Base
Salary and credited to his or her Deferral Account pursuant to Section 4.02.
 
2.05.
Beneficiary

 
"Beneficiary" means the person, persons or entity designated by the Participant
to receive any benefits payable under the Plan pursuant to Article VIII.
 
2.06.
Board

 
"Board" means the board of directors of The Dow Chemical Company.
 
2.07.
Cadre Employee

 
"Cadre Employee" means an employee who has been authorized by Dow Europe GmbH to
participate in the Cadre Pension Plan and who earns compensation while on
assignment in the U.S.
 
2.08.
Change of Control

 
For purposes of this Plan, a "Change of Control" shall be deemed to have
occurred on: (a) the date that any one person, or more than one person acting as
a group acquires, ownership of stock of The Dow Chemical Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of The Dow Chemical
Company, (b) the date that a majority of the members of the Board of The Dow
Chemical Company is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the directors before
the date of the appointment or election, (c) the date that any one person, or
more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of The Dow Chemical Company possessing 30% or
more of the total voting power of the stock of such corporation, (d) the date
that any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from The Dow Chemical Company that
has a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of The Dow Chemical Company immediately
before such acquisition or acquisitions, provided that the following asset
transfers shall not result in a Change of Control: (i) a transfer of assets to a
stockholder of The Dow Chemical Company in exchange for or with respect to its
stock, (ii) a transfer to a corporation, 50% or more of the total value or
voting power of which is owned, directly or indirectly, by The Dow Chemical
Company, (iii) a transfer to a person, or more than one person acting as a
group, that owns 50% or more of the stock of The Dow Chemical Company, or (iv) a
transfer to an entity, at least 50% of the total value or voting power of which
is owned, directly or indirectly, by a person described in clause (iii). This
definition of "Change of Control" is intended to conform to the definition of a
"change in ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation" as defined
under Code section 409A and any subsequent authority
 

 
42

--------------------------------------------------------------------------------

 

issued pursuant thereto, and no corporate event shall be considered a Change of
Control unless it meets such requirements.
 
2.09.
Code

 
"Code" means the Internal Revenue Code of 1986, as amended.
 
2.10.
Common Stock

 
"Common Stock" means the common stock of The Dow Chemical Company.
 
2.11.
Company

 
"Company" means The Dow Chemical Company, its successors, any subsidiary or
affiliated organizations authorized by the Board or the Administrator to
participate in the Plan and any organization into which or with which The Dow
Chemical Company may merge or consolidate or to which all or substantially all
of its assets may be transferred.
 
2.12.
Deferral Account

 
"Deferral Account" means the notional account established for record keeping
purposes for each Participant pursuant to Article VI.
 
2.13.
Deferred Amount

 
"Deferred Amount" means the amount deferred pursuant to Section 4.02.
 
2.14.
Disabled

 
"Disabled" or "Disability" means a Participant who, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, is receiving income replacement benefits for a period of not less than 3
months under the Company's ERISA welfare plan that provides long-term disability
payments.
 
2.15.
Discretionary Company Contribution

 
"Discretionary Company Contribution" means an amount credited to a Participant's
Deferral Account pursuant to Section 7.08.
 
2.16.
Domestic Partner

 
"Domestic Partner" means a person who is a member of a Domestic Partnership.
 
2.17.
Domestic Partnership

 
"Domestic Partnership" means a partnership of two people that meets the
definition of "Domestic Partnership" as defined in the Savings Plan.
 
2.18.
Eligible Compensation

 
"Eligible Compensation" means any Base Salary, Performance Awards and any other
monies treated as eligible compensation by The Dow Chemical Company, payable to
a Participant to the extent the Participant is on the U.S. payroll of the
Company at the time the amount would have otherwise been paid to the
Participant.  "Eligible Compensation" for a Cadre Employee means any Base
Salary, Performance Awards and any other monies treated as eligible compensation
by The Dow Chemical Company, payable to a Cadre Employee while the Cadre
Employee is on U.S. assignment.
 

 
43

--------------------------------------------------------------------------------

 
 
2.19.
Eligible Employee

 
"Eligible Employee"' means an employee of any Company who:
 


 
a.
is a United States employee or an expatriate who is paid from one of The Dow
Chemical Company's U.S. entities,

 
 
b.
is a member of the functional specialist/functional leader or global leadership
job families,

 
 
c.
has a job level of 362 points or higher,

 
 
d.
is eligible for participation in the Savings Plan,

 
 
e.
is designated by the Administrator as eligible to participate in the Plan as of
September 30 for deferral of Base Salary and Performance Awards, and

 
 
f.
qualifies as a member of the "select group of management or highly compensated
employees" under ERISA.

 


For purposes of Section 7.08, Discretionary Company Contributions, only,
"Eligible Employee" means an employee who:


 
a.
is a United States employee,

 
 
b.
has terminated employment with a foreign affiliate of the Company and has
accepted employment with one of the Company's U.S. entities,

 
 
c.
is eligible for a signing bonus from one of the Company's U.S. entities,

 
 
d.
has a job level of 208 points or higher,

 
 
e.
is eligible for participation in the Savings Plan, and

 
 
f.
qualifies as a member of the "select group of management or highly compensated
employees" under ERISA.

 


 
2.20.
ERISA

 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
2.21.
Executive Life Insurance

 
"Executive Life Insurance" means a life insurance policy under TDCC Executive
Split Dollar Life Insurance Plan, or the UCC Executive Life Insurance Plan.
 
2.22.
Fair Market Value

 
"Fair Market Value" of a share of Common Stock means the closing price of The
Dow Chemical Company's Common Stock on the New York Stock Exchange on the most
recent day on which the Common Stock was so traded that precedes the date the
Fair Market Value is to be determined.  The definition of Fair Market Value in
this Section shall be exclusively used to determine the values of a
Participant's interest in The Dow Chemical Company Stock Index Fund (defined in
Section 6.02(b)) for all relevant purposes under the Plan.
 
2.23.
Form of Payment

 
"Form of Payment" means payment in one lump sum or in substantially equal
monthly, quarterly or annual installments not to exceed 15 years.
 

 
44

--------------------------------------------------------------------------------

 
 
 
2.24.
Hardship Withdrawal

 
"Hardship Withdrawal" means the early payment of all or part of the balance in a
Deferral Account(s) in the event of an Unforeseeable Emergency.
 
2.25.
Hypothetical Investment Benchmark

 
"Hypothetical Investment Benchmark" shall mean the phantom investment benchmarks
which are used to measure the return credited to a Participant's Deferral
Account.
 
2.26.
Initial Claims Reviewer

 
"Initial Claims Reviewer" means the person, group of persons or entity
responsible for deciding benefit claims under the Plan, as described in DOL Reg.
s. 2560.503-1(e) (i.e., first level claims for benefits).  The Initial Claims
Reviewer is the U.S. Pension Plan Leader or such other person, group of persons
or entity who may be designated by the Dow Chemical Company in accordance with
Section 3.02.
 
2.27.
Key Employee

 
"Key Employee" means any Eligible Employee or Cadre Employee who has a job level
of 820 points or higher as of his Separation from Service.
 
2.28.
Matching Contribution

 
"Matching Contribution" means the amount of annual matching contribution that
each Company will make to the Plan.
 
2.29.
Participant

 
"Participant" means any individual who is eligible and makes an election to
participate in this Plan by filing a Participation Agreement as provided in
Article IV.
 
2.30.
Participation Agreement

 
"Participation Agreement" means an agreement filed by a Participant in
accordance with Article IV.
 
2.31.
Performance Awards

 
"Performance Awards" means the amount paid in cash to the Participant by any
Company in the form of annual incentive bonuses for a Plan Year.  "Performance
Awards" for a Cadre Employee means the annual incentive bonuses for a Plan Year
payable to a Cadre Employee while the Cadre Employee is on U.S. assignment.
 
2.32.
Performance Deferral

 
"Performance Deferral" means the amount of a Participant's Performance Award
which the Participant elects to have withheld on a pre-tax basis from his or her
Performance Award and credited to his or her account pursuant to Section 4.02.
 
2.33.
Phantom Share Units

 
"Phantom Share Units" means units of deemed investment in shares of The Dow
Chemical Company Common Stock so determined under Section 6.02(b).
 
2.34.
Plan

 
"Plan" means The Dow Chemical Company Elective Deferral Plan (Post 2004) as set
forth herein, together with any and all amendments and supplements hereto.
 

 
45

--------------------------------------------------------------------------------

 
 
2.35.
Plan Year

 
"Plan Year" means a twelve-month period beginning January 1 and ending the
following December 31.
 
2.36.
Savings Plan

 
"Savings Plan" means The Dow Chemical Company Employees' Savings Plan as it
currently exists and as it may subsequently be amended.
 
2.37.
Section 16 Participant

 
"Section 16 Participant" means an officer or director of The Dow Chemical
Company required to report transactions in The Dow Chemical Company securities
to the Securities and Exchange Commission pursuant to section 16(a) of the
Securities Exchange Act of 1934.
 
2.38.
Separation from Service

 
"Separation from Service" or "Separates from Service" means a "separation from
service" within the meaning of section 409A of the Code, except that in applying
section 1563(a)(1), (2), and (3) of the Code for purposes of determining a
controlled group of corporations under section 414(b) and (c) of the Code, and
in applying Treasury Regulation section 1.414(c)-2 for purposes of determining
trades or businesses that are under common control under section 414(c) of the
Code, the language "at least 45 percent" is used instead of "at least 80
percent" each place it appears.
 
2.39.
Unforeseeable Emergency

 
"Unforeseeable Emergency' means severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant's
spouse, or a dependent (as defined in Code section 152(a)) of the Participant
loss of the Participant's property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant as determined by the Administrator.  The
amount of the distribution may not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant's assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship) or
by cessation of the Participant's deferrals under the Plan.
 
2.40.
Valuation Date

 
"Valuation Date" means the 4th day or the prior business day of each calendar
month or such other date as the Administrator in its sole discretion may
determine.
 
2.41.
VPHR

 
"VPHR" means the Vice President of Human Resources.
 
A pronoun or adjective in the masculine gender includes the feminine gender, and
the singular includes the plural, unless the context clearly indicates
otherwise.  The title of an officer or employee when used in this Plan document
shall mean the respective officer or employee of The Dow Chemical Company,
except where otherwise indicated.  The title for a person or entity who is
assigned responsibilities under the Plan shall mean any successor title to such
position as such title may be changed from time to time.


 
 

 
46

--------------------------------------------------------------------------------

 


ARTICLE III
 
ADMINISTRATION
 


3.01.
Duties and Powers of the Administrator

 
 
The Administrator shall be responsible for the administration of the Plan and
shall see that the Plan is carried out in accordance with its terms.
 
 
Except as provided in Section 3.02, the responsibility and authority of the
Administrator shall include, but shall not be limited to, the following duties
and powers:
 
 
 
a.
To promulgate and enforce such rules and regulations and prescribe the use of
such forms as he shall deem necessary or appropriate for the proper and
efficient administration of the Plan;

 
 
b.
To interpret the Plan and to resolve any possible ambiguities, inconsistencies
and omissions therein or therefrom;

 
 
c.
To decide all questions concerning the Plan;

 
 
d.
To prepare and disseminate communications to Participants and Beneficiaries as
are necessary or appropriate to properly administer the Plan; and

 
 
e.
To retain third party administrators, consultants, accountants and other
individuals or entities as he deems necessary or advisable to assist him in
fulfilling his responsibilities under the Plan, consistent with The Dow Chemical
Company's guidelines on hiring and retention of outside service providers; and
monitor the performance of such individuals and entities, decide whether to
discontinue the services of such individuals and entities, and make payment to
such individuals and entities in accordance with the terms of the plan document.

 
3.02.
Designation of Additional Administrators and Delegation of Administrative
Responsibilities

 
 
The Dow Chemical Company may designate one or more persons or entities to serve
as an Administrator of the Plan, in addition to or in lieu of the Administrator
named in the plan document, through an action of the Board or through a written
designation signed by the VPHR, the Vice President of Compensation and Benefits,
the Global Director of Benefits, each acting individually, or such other person
as the Board shall designate.  Any such designation of additional Administrators
shall set forth in general or specific terms such person's or entity's
responsibilities and authority.
 
 
In addition, each Administrator may designate other persons to carry out its
responsibilities under the Plan in a writing that sets forth the
responsibilities assigned to the delegee and, if applicable, the period for
which such delegation shall be in effect.
 
3.03.
Decisions of Administrators

 
 
 
a.
Each Administrator shall have the sole and absolute discretion to interpret the
plan document, make findings of fact, operate, administer and decide any matters
arising with respect to the Plan, and may adopt such rules and procedures as it
deems necessary, desirable or appropriate in the administration of the Plan. All
rules and decisions of such Administrators shall be conclusive and binding on
all persons having an interest in the Plan.

 
 
 
b.
Any determination by an Administrator shall be binding on all parties.  If
challenged in court, such determination shall not be subject to de novo review
and shall not be overturned unless proven to be arbitrary and capricious based
upon the evidence presented to the Administrator at the time of its
determination.

 

 
47

--------------------------------------------------------------------------------

 
 
3.04.
Indemnification of Administrators

 
The Company agrees to indemnify and to defend to the fullest extent permitted by
law any employee or former employee of the Company or entity within the
Company’s controlled group (a controlled group of corporations within the
meaning of section 414(b) or section 414(c) of the Code) who is serving or has
served as an Administrator or who is acting or has acted on behalf of an
Administrator against all liabilities, damages, costs and expenses (including
attorneys' fees and amounts paid in settlement of any claims approved by the
Company) occasioned by any act or omission to act in connection with the Plan,
if such act or omission is in good faith.  This limitations period replaces and
supersedes any limitation period ending at a later time that might otherwise be
deemed applicable under state or federal law in the absence of this Section
3.04.
 
3.05.
Claim Procedure

 
If a Participant or Beneficiary ("claimant") makes a written request alleging a
right to receive payments under this Plan or alleging a right to receive an
adjustment in benefits being paid under this Plan, such actions shall be treated
as a claim for benefits.  Benefits under this Plan shall be payable only if the
Initial Claims Reviewer or the Appeals Administrator, as the case may be,
determines, in its sole discretion, that a claimant is entitled to them.


 
a.
All initial claims for benefits under this Plan shall be sent to the Initial
Claims Reviewer.  If the Initial Claims Reviewer determines that any individual
who has claimed a right to receive benefits, or different benefits, under this
Plan is not entitled to receive all or any part of the benefits claimed, the
Initial Claims Reviewer shall inform the claimant in writing of such
determination and the reasons therefore in terms calculated to be understood by
the claimant.  The notice shall be sent within 90 days of receipt of the claim
unless the Initial Claims Reviewer determines that additional time, not
exceeding 90 additional days, is needed and so notifies the claimant in writing
before the expiration of the initial 90 day period.  Any written notice of
extension for review shall include the circumstances requiring extension and
date by which a decision is expected to be rendered.  A written notice of denial
of benefits shall (i) state specific reasons for the denial, (ii) make specific
reference to the pertinent Plan provisions on which the denial is based, (iii)
describe any additional material or information that is necessary to support the
claimant’s claim and an explanation of why such material or information is
necessary, and (iv) include a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of
all documents, records or other information relevant (as defined by Department
of Labor Regulation section 2560.503-1(m)) to the claim.  Such notice shall, in
addition, inform the claimant of the procedure that the claimant should follow
to take advantage of the review procedures set forth below in the event the
claimant desires to contest the denial of the claim, including the right to
bring a civil action under section 502(a) of ERISA following exhaustion of
review procedures set forth herein.



 
b.
The claimant may within 60 days after notice of the denial submit, in writing,
to the Appeals Administrator a notice that the claimant contests the denial of
his or her claim and desires a further review by the Appeals
Administrator.  During the review process, the claimant has the right to submit
written comments, documents, records and other information relating to the claim
for benefits, which the Appeals Administrator shall consider without regard to
whether the items were considered upon the initial review.  The Appeals
Administrator shall within 60 days thereafter review the claim and authorize the
claimant to, upon request and free of charge, have reasonable access to, and
copies of all documents, records or other information relevant (as defined by
Department of Labor Regulation section 2560.503-1(m)) to the claim.  The Appeals
Administrator will render a final decision on behalf of The Dow Chemical Company
with specific reasons therefor in writing and will transmit it to the claimant
within 60 days of the written request for review, unless the Appeals
Administrator determines that additional time, not exceeding 60 days, is needed,
and so notifies the claimant in writing before the expiration of the initial 60
day period.  In no event shall the Appeals Administrator render a final decision
later than the initial 60 days plus the possible additional 60 days following
receipt of the claimant's appeal.  Any written notice of extension for review
shall include the circumstances requiring extension and date by which a decision
is expected to be rendered.  A written notice of denial of benefits upon review
shall (i) state specific reasons for the denial, (ii) make specific reference to
the pertinent Plan provisions on which the denial is based, and (iii) include a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of all documents, records or other
information relevant (as defined by Department of Labor Regulation section
2560.503-1(m)) to the claim.  Such notice shall, in addition, inform the
claimant of the right to bring a civil


 
48

--------------------------------------------------------------------------------

 

 
action under section 502(a) of ERISA.  If such determination is adverse to the
claimant, it shall be binding and conclusive unless the claimant notifies the
Appeals Administrator within 90 days after the mailing or delivery to him or her
by the Appeals Administrator of its determination that he or she intends to
institute legal proceedings challenging the determination of the Appeals
Administrator, and actually institutes such legal proceeding within the
applicable limitations period described in Section 3.06 below.





3.06.
Commencement of Legal Action

 
A claim for benefits under the Plan (including a claim that the claimant is
eligible to participate in the Plan) may not be filed in any court:
 
 
a.
until the claimant has exhausted the claims review procedures described in
Section 3.05 above, including complying with the 90-day notice requirement in
Section 3.05(b), and

 
 
b.
unless such claim is filed in a court with jurisdiction over such claim the
earlier of:



 
1.
180 days after the mailing or delivery of the adverse determination by the
Appeals Administrator, or

 
 
2.
two (2) years after (i) the date the first benefit payment was allegedly due, or
(ii) the date the Plan first repudiated its alleged obligation to provide such
benefits or coverage (regardless of whether such repudiation occurred before or
during the administrative review process), whichever is earlier.

 
This limitations period replaces and supersedes any limitation period ending at
a later time that might otherwise be deemed applicable under state or federal
law in the absence of this Section 3.06.
 
 


3.07.
Forum Selection

 
 
To the fullest extent permitted by law, any putative class action lawsuit
relating to the Plan shall be filed in the jurisdiction in which the Plan is
principally administered or the jurisdiction in which the largest number of
putative class members resides.  If any such putative class action is filed in a
different jurisdiction, or if any non-class action filed in a different
jurisdiction is subsequently amended or altered to include class action
allegations, then the Plan, all parties to such action that are related to the
Plan (such as the Administrator) and all alleged Participants and Beneficiaries
shall take all necessary steps to have the action removed to, transferred to or
re-filed in a jurisdiction described in the first sentence of this Section
3.07.  This forum selection provision is waived if no party invokes it within
120 days of the filing of a putative class action or the assertion of class
action allegations.  This provision does not relieve any putative class member
from any obligation existing under the Plan or by law to exhaust administrative
remedies before initiating litigation.
 


ARTICLE IV
 
PARTICIPATION
 
4.01.
Participation

 
 
a.
Eligible Employees. In general, participation in the Plan shall be limited to
Eligible Employees who elect to participate in this Plan by filing a
Participation Agreement with the Administrator in accordance with the Company's
enrollment procedures.  A Participation Agreement normally must be filed on or
prior to the November 30 (Eastern Standard Time) immediately preceding the Plan
Year in which the Eligible Compensation to which the Participation Agreement
relates is earned.  An individual shall not be eligible to elect to participate
in this Plan unless the individual qualifies as an Eligible Employee for the
Plan Year for which the election is made.  The Administrator, in its sole
discretion and to the extent permitted by Code section 409A and the regulations
or other guidance issued thereunder, may permit a newly Eligible Employee to
submit a Participation Agreement within 30 days after the date the Eligible
Employee

 

 
49

--------------------------------------------------------------------------------

 

 
becomes eligible, and deferrals shall commence as soon as practical thereafter
for Eligible Compensation earned after the Administrator receives a completed
and timely submitted Participation Agreement.

 
 
b.
Cadre Employees. Cadre Employees shall also be eligible to participate in the
Plan by filing a Participation Agreement with the Administrator in accordance
with the Company's enrollment procedures.  A Participation Agreement normally
must be filed on or prior to the November 30 (Eastern Standard Time) immediately
preceding the Plan Year in which the Eligible Compensation to which the
Participation Agreement relates is earned.  The Administrator, in its sole
discretion and to the extent permitted by Code section 409A and the regulations
or other guidance issued thereunder, may permit a newly eligible Cadre Employee
to submit a Participation Agreement within 30 days after the date the Cadre
Employee becomes eligible, and deferrals shall commence as soon as practical
thereafter for Eligible Compensation earned after the Administrator receives a
completed and timely submitted Participation Agreement. In addition, the
Administrator, in its sole discretion and to the extent permitted by Code
section 409A and the regulations or other guidance issued thereunder, may permit
a newly eligible Cadre Employee for the first Plan Year in which the Cadre
Employee is a resident alien to make a deferral election in a timely manner as
permitted under Treas. Reg. section 1.409A-2(c).

 
4.02.
Contents of Participation Agreement

 
 
a.
Eligible Employees. Subject to Article VII, each Participation Agreement shall
set forth the amount of Eligible Compensation for the Plan Year to which the
Participation Agreement relates that is to be deferred under the Plan (the
"Deferred Amount"), expressed as either a dollar amount or a percentage of the
Base Salary and Performance Awards for such Plan Year; provided, that the
minimum Deferred Amount for any Plan Year shall not be less than 5% (in 5%
increments) of Base Salary and/or 5% (in 5% increments) of any Performance Award
and the maximum Deferred Amount for any Plan Year shall not exceed 50% of Base
Salary and 85% of any Performance Award.  Effective for deferrals earned on or
after January 1, 2010, the maximum Deferred Amount for any Plan Year shall not
exceed 75% of Base Salary and 100% of Performance Award.  In accordance with the
provisions contained in Article VII, each Participation Agreement shall also set
forth a time and Form of Payment of a Deferred Amount. Participation Agreements
are to be completed in a format specified by the Administrator. Notwithstanding
the foregoing, if a Participant shall have failed to designate properly the form
of payment of the Participant's benefit under the Plan, such payment will be in
a lump sum.

 
 
b.
Cadre Employees. A Cadre Employees Participation Agreement shall set forth the
amount of Base Salary for the Plan Year to which the Participation Agreement
relates that is to be deferred under the Plan (the "Deferred Amount"), expressed
as a whole percentage of the Base Salary for such Plan Year; provided that the
maximum Deferred Amount for any Plan Year shall not exceed 15% of Base
Salary.  In addition, each Participation Agreement shall, in accordance with the
provisions contained in Article VII, set forth a time and Form of Payment of a
Deferred Amount.  Participation Agreements are to be completed in a format
specified by the Administrator.

 
4.03.
Modification or Revocation of Election by Participant

 
A Participant may not change the amount of his or her Deferred Amount during a
Plan Year.  A Participants Participation Agreement may not be made, modified or
revoked retroactively.




ARTICLE V
 
DEFERRED COMPENSATION
 
5.01.
Elective Deferred Compensation

 
The Deferred Amount of a Participant with respect to each Plan Year of
participation in the Plan shall be credited to the Participant's Deferral
Account as and when such Deferred Amount would otherwise have been paid to the
Participant. If a Participant is employed at a Company other than The Dow
Chemical Company, such Company shall pay or transfer the Deferred Amounts for
all such Company's Participants to The Dow Chemical Company as and
 

 
50

--------------------------------------------------------------------------------

 

when the Deferred Amounts are withheld from a Participant's Base Salary or
Performance Award.  Such forwarded Deferred Amounts will be held as part of the
general assets of The Dow Chemical Company.  The earnings credit under Section
6.02 based on a Participant's investment selection among the Hypothetical
Investment Benchmarks specified in Appendix A hereto, as amended by the VPHR,
Chief Financial Officer or their delegees from time to time, shall be borne by
The Dow Chemical Company.  To the extent that any Company is required to
withhold any taxes or other amounts from the Deferred Amount pursuant to any
state, Federal or local law, such amounts shall be taken out of other
compensation eligible to be paid to the Participant that is not deferred under
this Plan.
 
5.02.
Vesting of Deferral Account

 
Except as provided in Sections 7.10 and 7.11, a Participant shall be 100% vested
in his or her Deferral Account as of each Valuation Date.
 
 
ARTICLE VI
 
MAINTENANCE AND INVESTMENT OF ACCOUNTS
 
6.01.
Maintenance of Accounts

 
Separate Deferral Accounts shall be maintained for each Participant.  More than
one Deferral Account may be maintained for a Participant as necessary to reflect
(a) various Hypothetical Investment Benchmarks and/or (b) separate Participation
Agreements specifying different times and Forms of Payment.  A Participants
Deferral Account(s) shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to the Participant pursuant to this
Plan, and shall not constitute or be treated as a trust fund of any kind.  The
Administrator shall determine the balance of each Deferral Account, as of each
Valuation Date, by adjusting the balance of such Deferral Account as of the
immediately preceding Valuation Date to reflect changes in the value of the
deemed investments thereof, credits and debits pursuant to Section 6.02 and
Section 7.08 and distributions pursuant to Article VII with respect to such
Deferral Account since the preceding Valuation Date.
 
6.02.
Hypothetical Investment Benchmarks

 
 
a.
Direction of Hypothetical Investments.  Each Participant shall be entitled to
direct the manner in which his or her Deferral Accounts will be deemed to be
invested, selecting among the Hypothetical Investment Benchmarks specified in
Appendix A hereto, as amended by the VPHR, Chief Financial Officer or their
delegees from time to time, and in accordance with such rules, regulations and
procedures as the Administrator may establish from time to
time.  Notwithstanding anything to the contrary herein, earnings and losses
based on a Participant's investment elections shall begin to accrue as of the
date such Participant's Deferred Amounts are credited to his or her Deferral
Accounts.  Participants, except for Section 16 Participants, can reallocate
among the Hypothetical Investment Benchmarks on a daily basis. Section 16
Participants can reallocate among the Hypothetical Investment Benchmarks in
accordance with such rules, regulations and procedures as the Administrator may
establish from time to time.

 
 
b.
Dow Chemical Stock Index Fund.

 
 
 
1.
The Hypothetical Investment Benchmarks available for Deferral Accounts will
include "The Dow Chemical Company Stock Index Fund."  The Dow Chemical Company
Stock Index Fund will consist of deemed investments in shares of The Dow
Chemical Company Common Stock including reinvestment of dividends and stock
splits. Deferred Amounts that are deemed to be invested in The Dow Chemical
Company Stock Index Fund shall be converted into Phantom Share Units based upon
the Fair Market Value of the Common Stock as of the date(s) the Deferred Amounts
are to be credited to a Deferral Account.  The portion of any Deferral Account
that is invested in The Dow Chemical Company Stock Index Fund shall be credited,
as of each dividend payment date, with additional Phantom Share Units of Common
Stock with respect to cash dividends paid on the Common Stock with record dates
during the period beginning on the day after the most recent preceding Valuation
Date and ending on such Valuation Date.

 

 
51

--------------------------------------------------------------------------------

 
 
 
2.
When a reallocation or a distribution of all or a portion of a Deferral Account
that is invested in The Dow Chemical Company Stock Index Fund is to be made, the
balance in such a Deferral Account shall be determined by multiplying the Fair
Market Value of one share of Common Stock on the most recent Valuation Date
preceding the date of such reallocation or distribution by the number of Phantom
Share Units to be reallocated or distributed. Upon a distribution, the amounts
in The Dow Chemical Company Stock Index Fund shall be distributed in the form of
cash having a value equal to the Fair Market Value of a comparable number of
actual shares of Common Stock.

 
 
 
3.
In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, or other change in the corporate
structure of The Dow Chemical Company affecting Common Stock, or a sale by The
Dow Chemical Company of all or part of its assets, or any distribution to
stockholders other than a normal cash dividend, then the Administrator may make
appropriate adjustments to the number of Phantom Share Units credited to any
Deferral Account.  The determination of the Administrator as to such
adjustments, if any, to be made shall be conclusive.

 
Section 16 Participants may not elect to direct their Deferral Amount into the
Hypothetical Investment Benchmark of The Dow Chemical Company Stock Index Fund.
 
 
4.
Notwithstanding any other provision of this Plan, the Administrator shall adopt
such procedures as it may determine are necessary to ensure that with respect to
any Participant who is actually or potentially subject to section 16(b) of the
Securities Exchange Act of 1934, as amended, the crediting of deemed shares to
his or her Deferral Account is deemed to be an exempt purchase for purposes of
such section 16(b), including without limitation requiring that no shares of
Common Stock or cash relating to such deemed shares may be distributed for six
months after being credited to such Deferral Account.

 
6.03.
Statement of Accounts

 
Each Participant shall be issued quarterly statements of his or her Deferral
Account(s) in such form as the Administrator deems desirable, setting forth the
balance to the credit of such Participant in his or her Deferral Account(s) as
of the end of the most recently completed quarter.




ARTICLE VII
 
BENEFITS
 
7.01.
Time and Form of Payment

 
 
a.
For Deferral Accounts for years prior to 2010. The Dow Chemical Company shall
pay to the Participant the balance of each Deferral Account at the time and in
the Form of Payment as provided in this Section 7.01(a). A separate distribution
election can be made for Base Salary and Performance Award. If the Participant
is employed at a Company other than The Dow Chemical Company, such Company shall
pay the balance of such Participants Deferral Account, pursuant to the terms of
the Plan, and The Dow Chemical Company shall reimburse such Company for any such
payments.

 
 
 
1.
Distributions in a Specific Year. A Participant may elect in a Participation
Agreement to have a Deferral Account be distributed in a lump sum (determined as
of the most recent Valuation Date preceding the payment date) in cash in a
specific future year or be distributed in installment payments (either annual or
monthly from 2 to 15 years) beginning in a specific future year. Distributions
pursuant to this Section 7.01(a) shall be made or commence on the January 31 (or
the last immediately preceding business day of January if such January 31st is
not a business day) of the year that the Participant has selected to begin
receiving distributions.  If a Participant has selected quarterly installment
payments, such distributions shall commence on the March 31 (or the last
immediately preceding business day of March if such March 31st is not a business
day) of

 

 
52

--------------------------------------------------------------------------------

 
 
 
the year that the Participant has selected to begin receiving distributions. The
minimum deferral period is 12 months for Base Salary and 24 months for
Performance Awards.

 
 
 
2.
Distributions upon Separation from Service. Alternatively, a Participant may
elect in a Participation Agreement to have a Deferral Account be distributed (i)
in a lump sum (determined as of the most recent Valuation Date preceding the
payment date) in cash in the year after the year in which the Participant's
Separation from Service occurs, (ii) in installment payments (either annual,
quarterly or monthly for up to 15 years) beginning in the year after the year in
which the Participant's Separation from Service occurs, (iii) in a lump sum
(determined as of the most recent Valuation Date preceding the payment date) in
cash in the second year after the year in which the Participant's Separation
from Service occurs, or (iv) in installment payments (either annual, quarterly
or monthly for up to 15 years) beginning in the second year after the year in
which the Participant's Separation from Service occurs. Except when a
Participant elects quarterly installment payments, such distributions pursuant
to this Section 7.01(a) shall be made or commence on the January 31 (or the last
immediately preceding business day of January if such January 31st is not a
business day) of the applicable year.  If a Participant has selected quarterly
installment payments, such distributions pursuant to this Section 7.01(a) shall
commence on the March 31st (or the last immediately preceding business day of
March if such March 31st is not a business day) of the applicable year.

 
 
 
3.
Distributions upon Separation from Service by a Key Employee.  Notwithstanding
the foregoing, distributions may not be made to a Key Employee upon a Separation
from Service before the date which is six months after the date of the Key
Employee's Separation from Service (or, if earlier, the date of the Key
Employee's death).

 
 
 
4.
Calculation of Installments.  If a Participant has elected in a Participation
Agreement to have a Deferral Account be distributed in installment payments,
each installment payment shall equal the balance of such Deferral Account as of
the most recent Valuation Date preceding the payment date, times a fraction, the
numerator of which is one and the denominator of which is the number of
remaining installment payments.  Each subsequent installment shall be paid on or
about the succeeding anniversary of such first payment or in quarterly or
monthly intervals, if selected.  Each such installment shall be deemed to be
made on a pro rata basis from each of the different deemed investments of the
Deferral Account (if there is more than one such deemed investment).

 
 
b.
For Deferral Accounts for years 2010 and later. The Dow Chemical Company shall
pay to the Participant the balance of each Deferral Account at the time and in
the Form of Payment as provided in this Section 7.01(b).  A separate
distribution election can be made for Base Salary and Performance Award.  If the
Participant is employed at a Company other than The Dow Chemical Company, such
Company shall pay the balance of such Participants Deferral Account, pursuant to
the terms of the Plan, and The Dow Chemical Company shall reimburse such Company
for any such payments.

 
 
 
1.
Distributions in a Specific Year. A Participant may elect in a Participation
Agreement to have a Deferral Account be distributed in a lump sum (determined as
of the most recent Valuation Date preceding the payment date) in cash in a
specific future year or be distributed in installment payments (either annual or
monthly from 2 to 15 years) beginning in a specific future year. Distributions
pursuant to this Section 7.01(b) shall be made or commence within the month
elected by the participant.

 
 
 
2.
Distributions upon Separation from Service. Alternatively, a Participant may
elect in a Participation Agreement to have a Deferral Account be distributed (i)
in a lump sum (determined as of the most recent Valuation Date preceding the
payment date) in cash commencing within 60 days in which the Participant's
Separation from Service occurs, (ii) in a lump sum (determined as of the most
recent Valuation Date preceding the payment date) in cash commencing within 60
days following the twelve months anniversary from the Participant's Separation
from Service, (iii) in installment payments (either annual or monthly from 2 to
15 years) in cash commencing within 60 days following the Participant's
Separation from Service, or (iv) in installment payments (either

 

 
53

--------------------------------------------------------------------------------

 
 
 
annual or monthly from 2 to 15 years) in cash commencing within 60 days
following the twelve months anniversary from the Participant's Separation from
Service.

 
 
 
3.
Distributions upon Separation from Service by a Key Employee.  Notwithstanding
the foregoing, distributions may not be made to a Key Employee upon a Separation
from Service before the date which is six months after the date of the Key
Employee's Separation from Service (or, if earlier, the date of the Key
Employee's death).

 
 
 
4.
Calculation of Installments.  If a Participant has elected in a Participation
Agreement to have a Deferral Account be distributed in installment payments,
each installment payment shall equal the balance of such Deferral Account as of
the most recent Valuation Date preceding the payment date, times a fraction, the
numerator of which is one and the denominator of which is the number of
remaining installment payments.  Each subsequent installment shall be paid on or
about the succeeding anniversary of such first payment or in quarterly
(applicable for disbursement elections made prior to January 1, 2010) or monthly
intervals, if selected.  Each such installment shall be deemed to be made on a
pro rata basis from each of the different deemed investments of the Deferral
Account (if there is more than one such deemed investment).

 
7.02.
Changing Time or Form of Benefit

 
A Participant may subsequently elect an alternative time or Form of Payment as
available under Section 7.01 by written election filed with the Administrator;
provided, however, that:


 
a.
the election will not be effective for the twelve (12) month period after the
date on which the election is made;

 
 
b.
the election must be made at least twelve (12) months prior to the date the
distribution is scheduled to be made or commence; and,

 
 
c.
a distribution may not be made earlier than at least five (5) years following
the date the distribution would have been made or commenced.

 
 
d.
the election may not cause the payments to be accelerated.

 
 
e.
quarterly installments are no longer a disbursement election effective January
1, 2010.

 
7.03.
Survivor Benefit

 
Notwithstanding any election by a Participant in a Participation Agreement or
provisions of the Plan to the contrary, if a Participant dies prior to receiving
full payment of his or her Deferral Account(s), The Dow Chemical Company shall
pay the remaining balance (determined as of the most recent Valuation Date
preceding death) to the Participant's Beneficiary or Beneficiaries (as the case
may be) in a lump sum in cash as soon as administratively practicable within 90
days after the Participant's death, provided that such beneficiary or
beneficiaries shall not have the right to designate the taxable year of
payment.  If a Participant was employed at a Company other than The Dow Chemical
Company, such Company shall pay the remaining balance of such deceased
Participant's Deferral Account in accordance with the preceding sentence, and
The Dow Chemical Company shall reimburse the Company for such payment.
 
7.04.
Disability

 
Notwithstanding any election by a Participant in a Participation Agreement or
provisions of the Plan to the contrary, if a Participant incurs a Disability
prior to receiving full payment of his or her Deferral Account(s), The Dow
Chemical Company shall pay the remaining balance (determined as of the most
recent Valuation Date preceding death) to the Participant in a lump sum in cash
as soon as administratively practicable within 90 days after the Participant
becomes Disabled, provided that the Participant shall not have the right to
designate the taxable year of payment.  If a Participant was employed at a
Company other than The Dow Chemical Company, such Company
 

 
54

--------------------------------------------------------------------------------

 

shall pay the remaining balance of such Participant's Deferral Account in
accordance with the preceding sentence, and The Dow Chemical Company shall
reimburse the Company for such payment.
 
7.05.
Hardship Withdrawals

 
Notwithstanding the provisions of Section 7.01 and any elections by a
Participant in a Participation Agreement a Participant shall be entitled to
early payment of all or part of the balance in his or her Deferral Account(s) in
the event of an Unforeseeable Emergency, in accordance with this Section
7.05.  A distribution pursuant to this Section 7.05 may only be made to the
extent reasonably needed to satisfy the Unforeseeable Emergency need, and may
not be made if such need is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the Participant's
assets to the extent such liquidation would not itself cause severe financial
hardship, or (iii) by cessation of participation in the Plan.  An application
for an early payment under this Section 7.05 shall be made to the Administrator
in such form and in accordance with such procedures as the Administrator shall
determine from time to time.  The determination of whether and in what amount a
distribution will be permitted pursuant to this Section 7.05 shall be made by
the Administrator.  Upon such an early payment under this Section 7.05 in a Plan
Year, the Participant's deferral election pursuant to Section 4.02 shall be
cancelled with respect to any Deferred Amounts that would otherwise be deferred
for the remainder of such Plan Year.
 
7.06.
Change of Control

 
In accordance with the Company's procedures and to the extent permitted by Code
section 409A, a Participant may elect in a Participation Agreement that, if a
Change of Control occurs, the Participant shall receive a lump sum payment of
the balance of the Participant's applicable Deferral Account within thirty (30)
days after the Change of Control.  Certain Participants were provided with
transition elections during the Code section 409A transition period to have
their 2005-2008 Deferral Accounts, if any, paid in a lump sum within thirty (30)
days after a Change of Control.  In the event a Participant did not elect to
have his 2005-2008 Deferral Accounts, if any, paid in a lump sum upon a Change
of Control, such 2005-2008 Deferral Accounts, if any, will be distributed in
accordance with the Participant's Distribution elections in the relevant
Participation Agreements.
 
7.07.
Matching Contribution

 
Each Eligible Employee who elects to make deferrals of Eligible Compensation to
the Plan will be credited with a Matching Contribution utilizing the same
formula authorized under the Savings Plan for employer matching
contributions.  For purposes of calculating the match under this Plan, The Dow
Chemical Company will assume each Participant is contributing the maximum
allowable amount to the Savings Plan and receiving a match thereon.  The
Matching Contribution calculated under provisions of this Plan will be reduced
by this assumed match from the Savings Plan.  The amount of the Matching
Contribution may be based on a formula that takes into account a Participant's
overall compensation and may be subject to maximum or minimum limitations.  The
Matching Contribution shall be credited to the Deferral Account as soon as
administratively feasible within the first 60 days of the following Plan
Year.  The Matching Contribution shall be invested among the same Hypothetical
Investment Benchmarks as defined in Section 6.02 in the same proportion as the
elections made by the Participant governing the Eligible Compensation deferrals
of the Participant at such time.  The Matching Contribution for a Plan Year
shall be distributed to the Participant at the same time and in the same Form of
Payment as the Participant's Deferred Amount (and earnings thereon) for such
Plan Year in accordance with this Article VII, and will vest one hundred percent
(100%) on the date credited to the Participant's account. In the event a
Participant has elected one time and Form of Payment with respect to his or her
Base Salary Deferral for such Plan Year and another time and Form of Payment
with respect to his or her Performance Deferral for such Plan Year, the Matching
Contribution (and earnings thereon) for such Plan Year shall be distributed in
accordance with the time and Form of Payment applicable to the Participant's
Base Salary Deferral for such Plan Year.  A Cadre Employee is not eligible for a
Matching Contribution.
 
If a Participant is employed by a Company, other than The Dow Chemical Company,
an amount equal to all Matching Contributions credited to Participants of such
Company shall be paid or transferred in full by such Company to The Dow Chemical
Company as of the date such Matching Contribution is credited to a Participant's
Deferral Account. The Dow Chemical Company shall hold such amounts as part of
the general assets of The Dow Chemical Company.
 

 
55

--------------------------------------------------------------------------------

 
 
 
7.08.
Discretionary Company Contributions

 
Any Company may at any time contribute a discretionary Company contribution.
This discretionary Company contribution may be for payments including, but not
limited to, signing or retention bonuses.  The amount of the discretionary
Company contribution may vary from payroll period to payroll period throughout
the Plan Year, may be based on a formula which takes into account a
Participant's overall compensation, and otherwise may be subject to maximum or
minimum limitations.  The discretionary Company contribution shall be credited
to the Deferral Account as soon as administratively feasible following the end
of the payroll period.  The discretionary contribution shall be invested among
the same Hypothetical Investment Benchmarks as defined in Section 6.02 in the
same proportion as the elections made by the Participant governing the deferrals
of the Participant at the time, or if none, BGI LifePath (according to age).
Subject to the other provisions contained in this Article VII, if no
distribution election is made, any vested discretionary contribution (and
earnings thereon) shall be distributed to the Participant in cash in a lump sum
within 60 days following the Participant's Separation from Service.  Any vesting
schedule shall be determined by the Administrator at the time the discretionary
Company contribution is made. A Cadre Employee is not eligible for a
discretionary Company contribution.
 
If a Participant is employed at a Company other than The Dow Chemical Company,
such Company shall pay or transfer to The Dow Chemical Company any amounts
designated as discretionary Company contributions for all such Participants as
of the date such discretionary Company contributions are credited to a
Participant's Deferral Account.  The Dow Chemical Company shall hold such
amounts as part of the general assets of The Dow Chemical Company.
 
7.09.
Special Cadre Plan Contributions

 
Each Cadre Employee will be credited with a nondiscretionary Company
contribution equal to (1) 4% of the Cadre Employee's monthly Base Salary for
each month while he is an eligible to participate in the Plan, and (2) 12% of
the Cadre Employee's Performance Awards received annually while he is eligible
to participate in the Plan.  The Company contribution shall be credited to the
Deferral Account as soon as administratively feasible following the end of the
applicable period.  The Company contribution shall be invested among the same
Hypothetical Investment Benchmarks as defined in Section 6.02 in the same
proportion as the elections made by the Participant governing the deferrals of
the Participant at the time, or if none, BGI LifePath (according to
age).  Subject to the other provisions contained in this Article VII, the
Company contribution shall be distributed to the Participant at the same time
and in the same form as the Participants deferrals for the Plan Year in which
the nondiscretionary Company contribution is made in accordance with this
Article VII.  In the event a Participant has elected one time and Form of
Payment with respect to his or her Base Salary Deferral for such year and
another time and Form of Payment with respect to his or her Performance Deferral
for such year, the Company contribution (and earnings thereon) for such year
shall be distributed in accordance with the time and Form of Payment applicable
to the Participant's Base Salary Deferral for such year. If no base salary
deferral election is made by the Participant, the nondiscretionary Company
contribution distribution will be made via lump sum at separation per Section
7.01. The nondiscretionary Company contributions will vest one hundred percent
(100%) on the date the Participant is eligible to participate in the Plan.
 
If a Participant is employed by a company other than The Dow Chemical Company,
an amount equal to all nondiscretionary Company contributions credited to
Participants of such company shall be paid or transferred in full by such
company to The Dow Chemical Company as of the date such contribution is credited
to a Participant's Deferral Account.  The Dow Chemical Company shall hold such
amounts as part of the general assets of The Dow Chemical Company.
 
7.10.
Withholding of Taxes

 
Notwithstanding any other provision of this Plan, any Company shall withhold
from payments made hereunder any amounts required to be so withheld by any
applicable law or regulation.  The Company may also accelerate and pay a portion
of a Participant's benefits in a lump sum equal to the Federal Insurance
Contributions Act ("FICA") tax imposed and the income tax withholding related to
such FICA amounts.


 
56

--------------------------------------------------------------------------------

 
 
7.11.
Distribution Upon Inclusion in Income

 
Notwithstanding the foregoing, if a portion of the Participant's Deferral
Account balance is includible in income under Code section 409A, such portion
shall be distributed immediately to the Participant.
 


ARTICLE VIII
 
BENEFICIARY DESIGNATION
 
8.01.
Beneficiary Designation

 
Each Participant shall have the right, at any time, to designate any person,
persons or entity as his or her Beneficiary or Beneficiaries.  A Beneficiary
designation shall be made, and may be amended, by the Participant by filing a
written designation with the Administrator, on such form and in accordance with
such procedures as the Administrator shall establish from time to time.
 
8.02.
No Beneficiary Designation

 
If a Participant or Beneficiary fails to designate a Beneficiary as provided
above or if all designated Beneficiaries predecease the Participant or his or
her Beneficiary, then the Participant's Beneficiary shall be deemed to be, in
the following order:
 
 
a.
the spouse or Domestic Partner of such person, if any;

 
b.
the children of such person, if any;

 
c.
the beneficiary of any company paid life insurance of such person, if any:

 
d.
the beneficiary of the Executive Life Insurance of such person, if any;

 
e.
the beneficiary of any Company-sponsored life insurance policy for which any
Company pays all or part of the premium of such person, if any; or

 
f.
the deceased person's estate.





ARTICLE IX
 
AMENDMENT AND TERMINATION OF PLAN
 
9.01.
Amendment

 
The Board or its delegee may amend or modify the Plan at any time, and the
President, Chief Financial Officer and VPHR, each acting individually, may amend
or modify the Plan at any time, provided, however, that no amendment shall be
effective to decrease the balance in any Deferral Account as accrued at the time
of such amendment, nor shall any amendment otherwise have a retroactive effect.
 
Notwithstanding the foregoing:  (i) an amendment that affects only Section 16(b)
Participants shall not be valid unless it is adopted or approved by the Board;
and (ii) no amendment of the Plan shall apply to amounts that were earned and
vested (within the meaning of Code section 409A and regulations thereunder)
under the Plan prior to 2005, unless the amendment specifically provides that it
applies to such amounts.  The purpose of this restriction is to prevent a Plan
amendment from resulting in an inadvertent "material modification" to amounts
that are "grandfathered" and exempt from the requirements of Code section 409A.
 
The authority of the President, Chief Financial Officer and VPHR, to amend or
modify the Plan under this Section 9.01 may not be delegated.
 
9.02.
Company's Right to Terminate

 
The Board may at any time terminate the Plan with respect to future
Participation Agreements.  The Board may also terminate the Plan in its entirety
at any time for any reason, including without limitation if, in its judgment,
the
 


 
57

--------------------------------------------------------------------------------

 
  
continuance of the Plan, the tax, accounting, or other effects thereof, or
potential payments thereunder would not be in the best interests of The Dow
Chemical Company.  Any plan termination made pursuant to this Section 9.02 shall
be performed in a manner consistent with the requirements of Code section 409A
and any regulations or other applicable guidance issued thereunder.  In the
event a Participant is employed by a Company other than The Dow Chemical Company
at the time distributions are made as a result of the plan termination and such
Company makes the required payments to the Participant, The Dow Chemical Company
shall transfer to such Company an amount equal to the amount paid to the
Participant on account of termination of the Plan.  Any Company may cease
participation in the Plan for any reason by notifying The Dow Chemical Company
in writing at least 30 days prior to such Company's cessation of participation.
Payments to Participants by any such Company will commence in accordance with
the terms of the Plan and the Company's cessation of participation will
otherwise comply with Code section 409A.
 
9.03.
Effect of Amendment or Termination

 
Except as provided in the next sentence, no amendment or termination of the Plan
shall adversely affect the rights of any Participant to amounts credited to his
Deferral Accounts as of the effective date of such amendment or
termination.  Upon termination of the Plan, distribution of balances in Deferral
Accounts shall be made to Participants and beneficiaries in the manner and at
the time described in Article VII, unless the Company determines in its sole
discretion that all such amounts shall be distributed upon termination in
accordance with the requirements under Code section 409A.  Upon termination of
the Plan, no further deferrals of Eligible Compensation shall be permitted;
however, earnings, gains and losses shall continue to be credited to Deferral
Account balances in accordance with Article VI until the Deferral Account
balances are fully distributed.
 
 
ARTICLE X
 
MISCELLANEOUS
 
10.01.
Unfunded Plan

 
This Plan is intended to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees, within the meaning of sections 201, 301 and 401 of
ERISA and therefore meant to be exempt from Parts 2, 3 and 4 of Title I of
ERISA.  All payments pursuant to the Plan shall first be made from the general
assets of The Dow Chemical Company, as the entity primarily liable for such
payments, and no special or separate fund shall be established or other
segregation of assets made to assure payment.  As described above, if a
Participant is employed at a Company other than The Dow Chemical Company, such
Company shall pay such Participant's Deferral Account balance to such
Participant according to the terms of the Plan, and The Dow Chemical Company
shall reimburse such Company for the amount of the payment In the event The Dow
Chemical Company is insolvent or is otherwise unable to make any required
payment or reimbursement to a Participant or a Company, the Company (other than
The Dow Chemical Company) that employed such Participant shall be secondarily
liable for such payments from the general assets of such Company.  No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of The Dow Chemical Company or any other
Company as a result of participating in the Plan.  Notwithstanding the
foregoing, The Dow Chemical Company may (but shall not be obligated to) create
one or more grantor trusts, the assets of which are subject to the claims of The
Dow Chemical Company's creditors, to assist it in accumulating funds to pay its
obligations.
 
10.02.
Nonassignability

 
Except as specifically set forth in the Plan with respect to the designation of
Beneficiaries, neither a Participant nor any other person shall have any right
to commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and
non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant's
or any other person's bankruptcy or insolvency.
 


 
58

--------------------------------------------------------------------------------

 
 
10.03.
Validity and Severability

 
The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision of this Plan, which
shall remain in full force and effect, and any prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.
 
10.04.
Governing Law

 
The validity, interpretation, construction and performance of this Plan shall in
all respects be governed by the laws of the State of Delaware, without reference
to principles of conflict of law, except to the extent preempted by federal law.
 
10.05.
Employment Status

 
This Plan does not constitute a contract of employment or impose on the
Participant or any Company any obligation for the Participant to remain an
employee of such Company or change the status of the Participant's employment or
the policies of such Company and its affiliates regarding termination of
employment.
 
10.06.
Underlying Incentive Plans and Programs

 
Nothing in this Plan shall prevent any Company from modifying, amending or
terminating the compensation or the incentive plans and programs pursuant to
which Performance Awards are earned and which are deferred under this Plan.
 
10.07.
Successors of the Company

 
The rights and obligations of The Dow Chemical Company shall inure to the
benefit of, and shall be binding upon, the successors and assigns of The Dow
Chemical Company.
 
10.08.
Waiver of Breach

 
The waiver by The Dow Chemical Company of any breach of any provision of the
Plan by the Participant shall not operate or be construed as a waiver of any
subsequent breach by the Participant.
 
10.09.
Notice

 
Any notice or filing required or permitted to be given to The Dow Chemical
Company under the Plan shall be sufficient if in writing and hand-delivered, or
sent by first class mail to the principal office of The Dow Chemical Company,
directed to the attention of the Administrator. Such notice shall be deemed
given as of the date of delivery, or, if delivery is made by mail, as of the
date shown on the postmark.
 
10.10.
Successor Titles or Positions

 
The title of any person or entity who is assigned responsibilities under the
Plan shall include any successor title to such position as such title may be
changed from time to time.
 


 

 
59

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this amended and restated Plan
document to be executed in its name and on its behalf by its officers duly
authorized on this 14th day of April, 2010.
 
 
 

   THE DOW CHEMICAL COMPANY

 
 

   By:   /s/ GREGORY M. FREIWALD          Its:  Executive Vice President of
Human Resources,      Aviation & Corporate Affairs

 
 

 
60

--------------------------------------------------------------------------------

 

APPENDIX A: Hypothetical Investment Benchmarks
 
 
The funds offered in the Savings Plan are also offered in this plan.
 
Ten Year U.S. Treasury Notes Plus Fund
 
The Angus Cash Fund is grandfathered to existing participants.  No new
contributions are allowed.



 
61

--------------------------------------------------------------------------------

 
